Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 15 and 20 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 8, 9, 12 – 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bala, Raja (US-20150116493-A1, hereinafter simply referred to as Bala).

Regarding independent claims 1, 15 and 20, Bala teaches:
A driver attention monitoring method (See at least Bala, ¶ [0041], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…"), comprising: capturing, by a camera (e.g., video camera 206 (FIG. 6) of vehicle 202 of Bala) arranged on a vehicle (See at least Bala, ¶ [0041], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…"), a video of a driving area of the vehicle (See at least Bala, ¶ [0041], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…"); determining, according to each of multiple frames of face images (e.g., the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 of Bala) of a driver in the driving area comprised in the video (e.g the video frames 900 (FIG. 12) and 930 (FIG. 13) of Bala), a type of a gazing area of the driver in the frame of face image (See at least Bala, ¶ [0041, 0065], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…"), wherein the gazing area of the frame of face image (e.g., FIGS. 12 and 13 of Bala) is one of multiple types of defined gazing areas (e.g., a variety of gaze directions 905, 910, 915, 920 and the gaze directions 935, 940, 945, and 950 shown in the video frames 900 and 930 of FIGS. 12 and 13, respectively, of Bala) obtained by dividing a space area of the vehicle in advance (See at least Bala, ¶ [0041, 0065], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…" The Examiner notes that while Bala does not expressly disclose the claimed dividing a space area of the vehicle, Bala’s disclosed variety of gaze directions 905, 910, 915, 920, 935, 940, 945, and 950 are seen to correspond to the said limitation of the claim since the disclosed gaze directions represent distinct space areas (e.g., driver glancing out of his left window, looking at the left mirror, looking at the right mirror, or looking at the road ahead) within the vehicle. As a result, the limitations of the instant claim are met by the teachings of Bala above); and determining an attention monitoring result of the driver (e.g., driver glancing out of his left window, looking at the left mirror, looking at the right mirror, or looking at the road ahead in FIGS. 12 and 13 of Bala) according to a type distribution of gazing areas of the frames of face images comprised within at least one sliding time window (e.g., time plots of a predicted gaze direction in FIG. 11 of Bala) in the video (See at least Bala, ¶ [0041, 0063, 0065], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…").
Bala teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bala taught in separate embodiments for the desirable and advantageous purpose of meeting the need that exists for an improved method and system for estimating and monitoring the gaze direction of a driver in a vehicle for real time execution via a portable mobile device in order to enhance safety and reduce accidents, as discussed in Bala (See ¶ [0006]); thereby, helping to improve the overall system robustness by meeting the need that exists for an improved method and system for estimating and monitoring the gaze direction of a driver in a vehicle for real time execution via a portable mobile device in order to enhance safety and reduce accidents.

Regarding dependent claims 2 and 16, Bala teaches:
wherein the multiple types of defined gazing areas obtained by dividing the space area of the vehicle in advance comprise two of: a left front windshield area, a right front windshield area (e.g., driver glancing out of his left window, looking at the left mirror, looking at the right mirror, or looking at the road ahead in FIGS. 12 and 13 of Bala) (See at least Bala, ¶ [0041, 0063, 0065], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…").

Regarding dependent claims 5 and 19, Bala teaches:
wherein determining, according to each of the multiple frames of face images (e.g., FIGS. 12 and 13 of Bala) of the driver in the driving area comprised in the video (e.g the video frames 900 (FIG. 12) and 930 (FIG. 13) of Bala), the type of the gazing area of the driver in the frame of face image comprises: performing head pose detection (e.g., face detector determines a coarse head pose direction in Bala) on the multiple frames of face images of the driver in the driving area comprised in the video (See at least Bala, ¶ [0041, 0046, 0063, 0065], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…"); and determining the type of the gazing area of the driver (e.g., driver glancing out of his left window, looking at the left mirror, looking at the right mirror, or looking at the road ahead in FIGS. 12 and 13 of Bala) in each frame of face image according to the head pose detection result for the frame of face image (See at least Bala, ¶ [0041, 0046, 0063, 0065], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…").

Regarding dependent claim 8, Bala teaches:
in the case that the attention monitoring result of the driver is distracted driving, giving the driver a prompt (e.g., system may provide a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road in Bala) for distracted driving (See at least Bala, ¶ [0041, 0046, 0063, 0065, 0067], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…", "…The gaze estimating module 152 can determine if the driver 250 is paying attention to relevant objects or incidents on the road. Various follow-on actions can be conceived in the system 200…Examples include providing a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road…the system may compile and present a report with good/bad driving behavior, and guidance for improved driving…"), wherein the prompt for distracted driving comprises a voice prompt (e.g., system may provide a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road in Bala) (See at least Bala, ¶ [0041, 0046, 0063, 0065, 0067], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…", "…The gaze estimating module 152 can determine if the driver 250 is paying attention to relevant objects or incidents on the road. Various follow-on actions can be conceived in the system 200…Examples include providing a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road…the system may compile and present a report with good/bad driving behavior, and guidance for improved driving…").

Regarding dependent claim 9, Bala teaches:
wherein a preset mapping relationship (e.g., system can utilize additional logic that compares data from the moving vehicle to the clusters gathered in the stationary vehicle to ensure that the dominant cluster indeed corresponds to road-gazing data in Bala) between a distracted driving level and the attention monitoring result (e.g., system may provide a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road in Bala) comprises: in the case that the monitoring results within multiple consecutive sliding time windows (e.g., time plots of a predicted gaze direction in FIG. 11 of Bala) are all distracted driving, the distracted driving level is positively correlated to a number of the sliding time windows (See at least Bala, ¶ [0041, 0046, 0063, 0065, 0067], FIG. 3, "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…", "…The gaze estimating module 152 can determine if the driver 250 is paying attention to relevant objects or incidents on the road. Various follow-on actions can be conceived in the system 200…Examples include providing a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road…the system may compile and present a report with good/bad driving behavior, and guidance for improved driving…").

Regarding dependent claim 12, Bala teaches:
wherein capturing, by the camera arranged on the vehicle, the video of the driving area of the vehicle comprises: respectively capturing, by multiple cameras (e.g., In-vehicle cameras of Bala) respectively arranged on multiple areas on the vehicle, videos of the driving area from different angles (See at least Bala, ¶ [0041, 0046, 0058, 0063, 0065, 0067], FIGs. 3, 5; "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…video data can be captured by a driver-facing Smartphone image-capturing unit in four different experimental scenarios. The variations among scenarios lie in several aspects, including the types of vehicle/driver, the types of smartphones, and image-capturing unit mounting locations. Specifically, the videos can be collected…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…", "…The gaze estimating module 152 can determine if the driver 250 is paying attention to relevant objects or incidents on the road. Various follow-on actions can be conceived in the system 200…Examples include providing a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road…the system may compile and present a report with good/bad driving behavior, and guidance for improved driving…"); and determining, according to each of the multiple frames of face images of the driver in the driving area comprised in the video, the type of the gazing area of the driver in the frame of face image comprises: respectively detecting, for the multiple frames of face images of the driver in the driving area comprised in each of multiple captured videos, gazing area types of the driver in the frames of face images aligned in time (See at least Bala, ¶ [0041, 0046, 0058, 0063, 0065, 0067], FIGs. 3, 5; "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…video data can be captured by a driver-facing Smartphone image-capturing unit in four different experimental scenarios. The variations among scenarios lie in several aspects, including the types of vehicle/driver, the types of smartphones, and image-capturing unit mounting locations. Specifically, the videos can be collected…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…", "…The gaze estimating module 152 can determine if the driver 250 is paying attention to relevant objects or incidents on the road. Various follow-on actions can be conceived in the system 200…Examples include providing a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road…the system may compile and present a report with good/bad driving behavior, and guidance for improved driving…"); and determining a majority of obtained gazing area types (e.g., the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 of Bala) as the gazing area type of the face images at that time (See at least Bala, ¶ [0041, 0046, 0058, 0063, 0065, 0067], FIGs. 3, 5; "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…video data can be captured by a driver-facing Smartphone image-capturing unit in four different experimental scenarios. The variations among scenarios lie in several aspects, including the types of vehicle/driver, the types of smartphones, and image-capturing unit mounting locations. Specifically, the videos can be collected…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…", "…The gaze estimating module 152 can determine if the driver 250 is paying attention to relevant objects or incidents on the road. Various follow-on actions can be conceived in the system 200…Examples include providing a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road…the system may compile and present a report with good/bad driving behavior, and guidance for improved driving…").

Regarding dependent claim 13, Bala teaches:
sending the attention monitoring result of the driver to a server or a terminal communicationally connected to the vehicle (See at least Bala, ¶ [0041, 0046, 0058, 0063, 0065, 0067], FIGs. 3, 5; "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…video data can be captured by a driver-facing Smartphone image-capturing unit in four different experimental scenarios. The variations among scenarios lie in several aspects, including the types of vehicle/driver, the types of smartphones, and image-capturing unit mounting locations. Specifically, the videos can be collected…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…", "…The gaze estimating module 152 can determine if the driver 250 is paying attention to relevant objects or incidents on the road. Various follow-on actions can be conceived in the system 200…Examples include providing a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road…the system may compile and present a report with good/bad driving behavior, and guidance for improved driving…"); and/or performing statistical analysis on the attention monitoring result of the driver (See at least Bala, ¶ [0041, 0046, 0058, 0063, 0065, 0067], FIGs. 3, 5; "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…video data can be captured by a driver-facing Smartphone image-capturing unit in four different experimental scenarios. The variations among scenarios lie in several aspects, including the types of vehicle/driver, the types of smartphones, and image-capturing unit mounting locations. Specifically, the videos can be collected…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…", "…The gaze estimating module 152 can determine if the driver 250 is paying attention to relevant objects or incidents on the road. Various follow-on actions can be conceived in the system 200…Examples include providing a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road…the system may compile and present a report with good/bad driving behavior, and guidance for improved driving…").

Regarding dependent claim 14, Bala teaches:
after sending the attention monitoring result of the driver to the server or the terminal communicationally connected to the vehicle (See at least Bala, ¶ [0041, 0046, 0058, 0063, 0065, 0067], FIGs. 3, 5; "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…video data can be captured by a driver-facing Smartphone image-capturing unit in four different experimental scenarios. The variations among scenarios lie in several aspects, including the types of vehicle/driver, the types of smartphones, and image-capturing unit mounting locations. Specifically, the videos can be collected…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…", "…The gaze estimating module 152 can determine if the driver 250 is paying attention to relevant objects or incidents on the road. Various follow-on actions can be conceived in the system 200…Examples include providing a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road…the system may compile and present a report with good/bad driving behavior, and guidance for improved driving…"), further comprising: in the case of receiving a control instruction sent by the server or the terminal, controlling the vehicle according to the control instruction (See at least Bala, ¶ [0041, 0046, 0058, 0063, 0065, 0067], FIGs. 3, 5; "…FIG. 3 illustrates logical operational steps of a gaze direction estimating method 300…Such a gaze direction estimating system can utilize an image-capturing unit associated with a mobile communications device that can be temporarily mounted on a vehicle for the purpose of driver monitoring…", "…as depicted at block 314, a step or logical operation can be provided to process video via a frontal, left-, and right-profile face detector to determine a coarse head pose direction…", "…video data can be captured by a driver-facing Smartphone image-capturing unit in four different experimental scenarios. The variations among scenarios lie in several aspects, including the types of vehicle/driver, the types of smartphones, and image-capturing unit mounting locations. Specifically, the videos can be collected…", "…FIG. 11 illustrates example graphs 850 and 852, which depict time plots of a predicted gaze direction by system in association with a ground truth for one possible scenario…", "…The gaze direction 915 may indicate, for example, that the individual is merely adjusting his head (e.g., a crook in his neck). The gaze direction 920, on the other hand, may indicate that the individual is looking at the left mirror. On the other hand, the gaze directions 935, 940, 945, and 950 shown in the video frames 930 in FIG. 13 may indicate different (or similar) actions…", "…The gaze estimating module 152 can determine if the driver 250 is paying attention to relevant objects or incidents on the road. Various follow-on actions can be conceived in the system 200…Examples include providing a real-time visual, audio, or tactile notification to the driver 250 that he/she is not attentive to the road…the system may compile and present a report with good/bad driving behavior, and guidance for improved driving…").


Allowable Subject Matter
Dependent claims 3, 6, 10 and 17 are objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form. Claims 4, 7, 11 and 18 are also objected to as being allowable because of their dependencies to claims 3, 6, 10 and 17, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666